           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 TAMMY L. WILSON,                           )
                                            )
               Plaintiff,                   )
                                            )
 -vs-                                       )
                                            )      Case No. CIV-18-1185-F
 ANDREW SAUL, Commissioner of               )
 Social Security,                           )
                                            )
               Defendant.                   )

                                       ORDER

        Plaintiff Tammy L. Wilson brings this action for judicial review of the
Commissioner’s decision that she was not “disabled” under the Social Security Act.
See, 42 U.S.C. §§ 405(g), 423(d)(1)(A). Magistrate Judge Suzanne Mitchell issued
a Report and Recommendation on October 18, 2019 (doc. no. 26, the Report),
recommending the Commissioner’s decision denying benefits be affirmed.
Plaintiff timely objected to a portion of the Report. Doc. no. 29. Defendant then
filed a reply brief, asking the court to overrule plaintiff’s objections to the Report
and to affirm the Commissioner. Doc. no. 30.
        Plaintiff’s objections to the Report relate to what plaintiff describes as “The
Magistrate’s failure to find error in the ALJ’s faulty Step Two analysis,” citing
pages 5-7 of the Report. Doc. no. 29, pp. 3-4. Specifically, plaintiff objects to the
Report’s statement that the plaintiff did not rebut the Commissioner’s assertion that
pain, fatigue, and weakness are typically considered symptoms. Plaintiff observes
that she made arguments on this topic in her opening brief. Plaintiff further argues
that the Commissioner’s assertion does not override evidence that the chronic pain
diagnoses were made. She cites record evidence which she contends shows the
chronic pain and chronic neck pain are more than simply symptoms and are
diagnoses which require further consideration in the sequential evaluation process.
As a result, plaintiff contends that the ALJ did not properly consider all the
diagnosed impairments throughout the disability process, so that a remand is
required.
        Plaintiff’s objections will be denied. The magistrate judge correctly stated
that, at step two, the ALJ considers the medical severity of a claimant’s
impairments but that no symptom or combination of symptoms can, by itself,
constitute a medically determinable impairment.           The magistrate judge also
correctly stated that pain, fatigue, and weakness are typically considered
symptoms, and that the ALJ did not err by failing to consider these as impairments.
Furthermore, as the Commissioner’s reply brief points out, even if the ALJ should
have found that these symptoms were medically determinable impairments and
severe, any error would be harmless because the ALJ continued through the
sequential evaluation process, all of which is also noted by the magistrate judge in
her report.
         After de novo review of all objected to matters, the court finds that it agrees
with the recommendations of the magistrate judge and that no purpose would be
served by any further analysis here. Plaintiff’s objections to the Report are
DENIED. Doc. no. 29. The court ACCEPTS, AFFIRMS and ADOPTS the
findings and recommendations of the Magistrate Judge as stated in the Report.
Doc. no. 26. The Commissioner’s decision denying benefits is AFFIRMED.
        DATED this 26th day of November, 2019.




18-1185p002.docx




                                            2
